Citation Nr: 1549532	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back injury.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision(s) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held in October 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back injury was previously denied in an April 1968 rating decision and a May 1968 confirmed rating decision; the Veteran did not appeal.

2.  New and material evidence in the form of opinions from R.N., PA-C; C.C.O., M.D., and L.G., M.D., have been received since the previous May 1968 denial.

3.  Medical opinions from R.N., PA-C, dated in August 2011 and February 2012; C.C.O., M.D., dated in March 2012; and L.G., M.D., dated in December 2013; establish that the Veteran's current back disability, variously diagnosed as lumbar strain, degenerative disc disease (DDD), degenerative joint disease (DJD), spondylolisthesis, and spondylolyses, is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability, variously diagnosed as lumbar strain, DDD, DJD, spondylolisthesis, and spondylolyses, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Service connection for a back disability, variously diagnosed as lumbar strain, DDD, DJD, spondylolisthesis, and spondylolyses, is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


